Title: To Thomas Jefferson from Job Palmer, 7 January 1824
From: Palmer, Job
To: Jefferson, Thomas


Dear Sir,
Philada
Jany 7th 1824.
Along with this letter I have the honour of transmitting  the first number of “the American monthly Magazine,” which has just issued from the press, in this City, and of which the proprietors beg your acceptance.—The paucity of periodical works exclusively devoted to literature, in the United States, cannot have escaped your observation;—and must have occasioned your regret, for no man can be more sensible than yourself of the advantages which such works are calculated to confer upon our country.—I trust, Sir, that the plan and intentions of the work now submitted to your judgment will will meet your approbation. Any effort to promote the advancement of American literature must, indeed, be favourably recieved by one who has so long held the highest place among its most distinguished ornaments. Should your opinion, be such as the proprietors have flattered themselves to expect, your expression of it will yield them much gratification, and will unquestionably be of service to their infant establishment. Permit me therefore, to request that as soon as your leisure will permit, you will employ a few moments in communicating to me your sentiments on the subject.I have the honour to be with much respect,Your obedient, humble servant,Job Palmer.